Per Curiam :
This purports to be a controversy submitted pursuant to section 1279 et seq. of the Code of Civil Procedure. We are asked for our opinion upon three formulated questions, but we are not authorized to direct judgment upon the determination of them. Until the parties stipulate that a judgment may be directed herein and also what the nature of the judgment shall be, in view of the contentions of the respective parties, we cannot exercise any jurisdiction in the matter.
Present — Goodrich, P. J., Bartlett, Hirschberg, Jerks and Sewell, JJ.
Proceedings dismissed, without costs.